As filed with the Securities and Exchange Commission on December 23, 2010 File Nos.333-168196 814-00830 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] xPre-Effective Amendment No. 3 oPost-Effective Amendment No. FIRSTHAND TECHNOLOGY VALUE FUND, INC. (Exact name of Registrant as Specified in Charter) 111 North Market Street, Suite 105, San Jose, California 95113 (Address of Principal Executive Offices) (408) 886-7096 Registrant’s Telephone Number, including Area Code Kevin M. Landis SiVest Group, Inc. 111 North Market Street, Suite 105, San Jose, California 95113 (Name and Address of Agent for Service) Copies of all communications to: Kelvin K. Leung, Esq. SiVest Group, Inc. 111 North Market Street, Suite 105, San Jose, California 95113 David A. Hearth, Esq. Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor, San Francisco, California 94105 Calculation of Registration Fee under the Securities Act of 1933: Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock $.001 par value per share $10,695* *already paid. Approximate Date of Proposed Public Offering:As soon as practicable after this Registration Statement becomes effective. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission acting pursuant to said section 8(a), may determine. FIRSTHAND FUNDS Cross Reference Sheet Pursuant to Rule 481(a) Under the Securities Act of 1933 Form N-14 Item No. Prospectus/Proxy Statement Caption Part A Item 1. Beginning of Registration Statement and Outside Front Cover Page of Prospectus Cover Page of Registration Statement; Cross-Reference Sheet; Front Cover Page of Proxy Statement/Prospectus Item 2. Beginning and Outside Back Cover Page of Prospectus Table of Contents Item 3. Fee Table, Synopsis Information and Risk Factors Summary; Appendix C: Expense Summaries of TVF and BDC Item 4. Information About the Transaction Letter to Shareholders; Summary; The Reorganization Item 5. Information About the Registrant Not Applicable Item 6. Information About the Company Being Acquired Summary; Appendix C: Expense Summaries of TVF and BDC; Appendix D: Comparison of Fundamental Policies and Limitations of TVF and BDC Item 7. Voting Information Voting Matters Item 8. Interest of Certain Persons and Experts Not Applicable Item 9. Additional Information Required for Reoffering by Persons Deemed to be Underwriters Not Applicable Part B Statement of Additional Information Caption Item 10. Cover Page Cover Page Item 11. Table of Contents Table of Contents Item 12.
